[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                        FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                               MAY 17, 2011
                                No. 10-15227                    JOHN LEY
                            Non-Argument Calendar                 CLERK
                          ________________________

                    D.C. Docket No. 8:09-cv-00628-SCB-AEP

GEORGE KINNARD,

                                                               Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                             Defendant-Appellee.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (May 17, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

      George Kinnard appeals the order that affirmed the denial of his

applications for disability insurance benefits and supplement security income from
the Social Security Administration. 42 U.S.C. §§ 405(g), 1383(c)(3). Kinnard

challenges the hypothetical questions posed to the vocational expert. We affirm.

      Kinnard argues that the hypothetical question was incomplete because the

administrative law judge did not mention that the claimant could tolerate frequent

exposure to certain environmental conditions, but we disagree. A “hypothetical

question[] adequately account[s] for a claimant’s limitations . . . when the

question[] otherwise implicitly account[s] for the[] limitations.” Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011). The administrative

law judge instructed the vocational expert that the hypothetical individual had “no

significant environmental limitations,” which accounted for the minimal

environmental limitations that the administrative law judge included in Kinnard’s

residual functional capacity assessment.

      Kinnard also argues that the questions posed to the vocational expert did not

account for his difficulty in maintaining concentration, persistence, and pace

because of his depression and substance abuse, but again we disagree.

“Concentration, persistence, or pace refers to the ability to sustain focused

attention and concentration sufficiently long to permit the timely and appropriate

completion of tasks commonly found in work settings.” 20 C.F.R. § 404, Subpt.

P, App. 1. The administrative law judge credited the findings of Steven Kanakis, a

                                           2
consultative psychologist, that Kinnard had logical and coherent thought

processes, fair concentration and attention, and of Alfred Jonas, a psychiatrist, that

Kinnard could complete and make judgments about simple matters, suffered no

more than mild impairments in completing and making judgments about complex

matters, and could interact with others and respond appropriately in usual work

surroundings. Based on this evidence, the administrative law judge determined

that Kinnard had “mild to moderate difficulties in concentration, persistence, and

pace,” and hypothetical questions asked by the administrative law judge and

Kinnard’s attorney accounted for these limitations, see Winschel, 631 F.3d at

1180. The administrative law judge asked the vocational expert to determine what

work could be performed by a claimant who was mildly limited in his ability to

understand, remember, and execute complex instructions; mildly to moderately

limited in his ability to make judgments on complex work-related decisions;

mildly limited in his ability to interact appropriately with the public, supervisors,

and coworkers; and mildly limited in his ability to respond appropriate to changes

in a routine work setting. See 20 C.F.R. § 404.1545(c) (the “limited ability to

carry out certain mental activities” encompasses “limitations in understanding,

remembering, and carrying out instructions, and in responding appropriately to

supervision, co-workers, and work pressures in a work setting”). Kinnard’s

                                           3
attorney later asked if a marked limitation in executing detailed instructions would

eliminate any of the four jobs available to Kinnard, and the vocational expert

responded that the limitation would not reduce the availability of the jobs because

they were “simple, repetitive, one to three-step jobs.” See Simila v. Astrue, 573

F.3d 503, 521–22 (7th Cir. 2009) (“claimants who . . . are ‘mildly to moderately

limited in [concentration, persistence, or pace]’ are able to perform ‘simple and

repetitive light work’” (quoting Sims v. Barnhart, 309 F.3d 424, 431 (7th Cir.

2002)). The vocational expert understood and considered all of Kinnard’s

limitations.

      The denial of Kinnard’s application for benefits is AFFIRMED.




                                         4